FILED
                            NOT FOR PUBLICATION
                                                                               APR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DORA YEBOAH,                                     No.   19-56344

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-10242-CJC-MRW
 v.

WILMINGTON TRUST, N.A., as                       MEMORANDUM*
Successor Trustee of Lehman XS Trust
Mortgage Pass Through Certificate Series,
2005 3; NATIONSTAR MORTGAGE
SERVICE, LLC,

              Defendants-Appellees,

 and

ALL PERSONS, Known and Unknown
Who Claim an Interest in the Property;
DOES, 1-10,

              Defendants.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted April 15, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Plaintiff Dorah Yeboah appeals a district court order dismissing her claims

for (1) wrongful foreclosure; (2) quiet title; (3) violation of California’s Unfair

Competition Law (“UCL”); and (4) violation of the Fair Debt Collection Practices

Act (“FDCPA”) for failure to state a claim. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm. Because the parties are familiar with the history of this

case, we need not recount it here. We review a district court’s order granting a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) de novo.

Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1061 (9th Cir.

2008).

      The district court properly dismissed Yeboah’s wrongful foreclosure claim

because she failed to properly allege “an illegal, fraudulent, or willfully oppressive

sale.” Lona v. Citibank, N.A., 134 Cal. Rptr. 3d 622, 633 (Cal. Ct. App. 2011).

Defendant Wilmington Trust, NA (“Wilmington”) had authority to foreclose on

Yeboah’s property under California law because it held a beneficial interest in the

deed of trust, whether or not it also held an interest in the underlying promissory


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
note. Shuster v. BAC Home Loans Servicing, LP, 149 Cal. Rptr. 3d 749, 754 (Cal.

Ct. App. 2012).

      Likewise, Yeboah failed to state a claim to quiet title because she did not

properly allege she was the rightful owner of the property at issue. Kelley v.

Mortg. Elec. Registration Sys., Inc., 642 F. Supp. 2d 1048, 1057 (N.D. Cal. 2009).

The district court also properly dismissed Yeboah’s UCL claim, which was

premised on Yeboah’s wrongful foreclosure theory. See Krantz v. BT Visual

Images, L.L.C., 107 Cal. Rptr. 2d 209, 219 (Cal. Ct. App. 2001).

      The district court properly dismissed Yeboah’s claim for violation of the

FDCPA’s debt collection provisions because defendants Wilmington and

Nationstar Mortgage, LLC (“Nationstar”) fall outside the FDCPA’s definition of

“debt collectors.” Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1031

(2019). We decline to consider Yeboah’s argument, raised for the first time on

appeal, that Wilmington and Nationstar violated 15 U.S.C. § 1692f(6), which

regulates nonjudicial foreclosures. See El Paso v. Am. W. Airlines, Inc. (In re Am.

W. Airlines, Inc.), 217 F.3d 1161, 1165 (9th Cir. 2000).

      AFFIRMED.